[Cite as Herron v. Bramel, 2018-Ohio-1029.]



                         STATE OF OHIO, COLUMBIANA COUNTY
                                 IN THE COURT OF APPEALS
                                      SEVENTH DISTRICT

ROBERT HERRON, COLUMBIANA                      )
COUNTY PROSECUTING ATTORNEY,                   )
                                               )
        PLAINTIFF-APPELLEE,                    )            CASE NO. 17 CO 0008
                                               )
V.                                             )                  OPINION
                                               )
CHARLES BRAMEL ET AL.,                         )
                                               )
        DEFENDANTS-APPELLANTS.                 )

CHARACTER OF PROCEEDINGS:                      Civil Appeal from Court of Common
                                               Pleas of Columbiana County, Ohio
                                               Case No. 2016-CV-183

JUDGMENT:                                      Affirmed.

APPEARANCES:
For Plaintiff-Appellee                         Attorney Robert Herron
                                               Attorney Krista Peddicord
                                               Assistant Prosecutor
                                               105 South Main Street
                                               Lisbon, Ohio 44503

For Defendants-Appellants                      Attorney Rhys Cartwright-Jones
                                               42 North Phelps Street
                                               Youngstown, Ohio 44503



JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                               Dated: March 15, 2018
[Cite as Herron v. Bramel, 2018-Ohio-1029.]
DONOFRIO, J.

        {¶1}    Defendants-appellants, Charles Brammel (Charles), Laura Brammel
(Laura), and Chester Channels (Chester) appeal the judgement of the Columbiana
County Court of Common Pleas’ granting summary judgment in favor of plaintiff-
appellee, Robert Herron, the Columbiana County Prosecuting Attorney.
        {¶2}    In 2014, the Columbiana County Board of Commissions (Board)
decided to vacate a thirty-foot strip near Moore Road in St. Clair Township (Moore
Road). On June 25, 2014, Laura and Charles appealed the Board’s decision
regarding Moore Road by filing an action in the Columbiana County Court of
Common Pleas. This action was given the case number 2014 CV 325. Summary
judgment was granted against Laura and Charles in 2014 CV 325 on the basis that
the trial court lacked subject matter jurisdiction to hear the case. Laura and Charles
appealed the trial court’s judgment to this Court in case number 2014 CO 0041.
Appellants dismissed that appeal without explanation.
        {¶3}    On September 3, 2014, Chester filed an action challenging the Board’s
Moore Road decision in the Columbiana County Court of Common Pleas. This action
was given the case number 2014 CV 459. Case number 2014 CV 459 was also
dismissed by the trial court for lack of subject matter jurisdiction.
        {¶4}    On February 25, 2015, Laura and Charles filed another action
challenging the Board’s Moore Road decision in the Columbiana County Court of
Common Pleas. This action was given the case number 2015 CV 101. The trial court
sua sponte dismissed case number 2015 CV 101 on the basis that it lacked subject
matter jurisdiction and on res judicata grounds due to case number 2014 CV 325.
Appellants then filed another appeal with this Court in case number 2015 CO 0009.
This Court affirmed the trial court’s judgment dismissing 2015 CV 101.
        {¶5}    On July 14, 2015, appellants filed another action in the Columbiana
County Court of Common Pleas challenging the Board’s decision to dismiss their
“Petition to Establish Moore Road.” This action was given the case number 2015 CV
346. This action was dismissed by the trial court again for lack of subject matter
jurisdiction.
                                                                                -2-


       {¶6}   On December 28, 2015, appellants filed another action challenging the
Board’s decision to dismiss their “Petition to Relocate [Moore] Road” with the
Columbiana County Court of Common Pleas. This action was given the case number
2015 CV 668. Appellants voluntarily dismissed this action.
       {¶7}   On March 31, 2016, appellee filed a complaint seeking to declare
appellants as vexatious litigators pursuant to R.C. 2323.52. The basis of the
complaint is that appellants made numerous filings in the Columbiana County Court
of Common Pleas concerning the Board’s Moore Road decision which only served
the purpose to harass or maliciously injure the Board. Appellee filed a motion for
summary judgment on its vexatious litigator claims which appellants opposed. On
February 23, 2017, the trial court granted appellee’s motion for summary judgment
and declared appellants vexatious litigators. Appellants timely filed this appeal on
March 20, 2017. Appellants now raise one assignment of error.
       {¶8}   Appellants’ sole assignment of error states:

       THE TRIAL COURT ERRED IN DEEMING BRAMEL, ET AL.,
VEXATIOUS LITIGATORS.

       {¶9}   Appellants’ argument regarding this assignment of error is twofold.
First, appellants argue that the reason behind the numerous filings and initiation of
cases was to correct mistakes that were made in the previous filings. Second,
because the reason of the numerous filings was to correct the previous filings’
mistakes, the policy of declaring parties vexatious litigators is not served by declaring
appellants vexatious litigators.
       {¶10} An appellate court reviews a trial court’s summary judgment decision de
novo, applying the same standard used by the trial court. Ohio Govt. Risk Mgt. Plan
v. Harrison, 115 Ohio St. 3d 241, 2007-Ohio-4948, 874 N.E.2d 1155, ¶ 5. A motion for
summary judgment is properly granted if the court, upon viewing the evidence in a
light most favorable to the nonmoving party, determines that: (1) there are no
genuine issues as to any material facts; (2) the movant is entitled to judgment as a
                                                                                 -3-


matter of law, and (3) the evidence is such that reasonable minds can come to but
one conclusion and that conclusion is adverse to the opposing party. Civ. R. 56(C);
Byrd v. Smith, 110 Ohio St. 3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶ 10.
       {¶11} Summary judgment is appropriate when there is no genuine issue as to
any material fact. A “material fact” depends on the substantive law of the claim being
litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d, 598, 603, 662 N.E.2d
1088 (8th Dist. 1995), citing Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 247-248,
106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).
       {¶12} R.C. 2323.52 sets forth the requirements for declaring a litigant a
vexatious litigator. It states, in relevant part:

       (A) As used in this section:
       ***
       (2) “Vexatious conduct” means conduct of a party in a civil action that
       satisfied any of the following:
       (a) The conduct obviously serves merely to harass or maliciously injure
       another party to the civil action;
       (b) The conduct is not warranted under existing law and cannot be
       supported by a good faith argument for an extension, modification, or
       reversal of existing law;
       (c) The conduct that is imposed solely for delay.
       (3) “Vexatious litigator” means any person who has habitually,
       persistently, and without reasonable grounds engaged in vexatious
       conduct in a civil action or actions, whether in the court of claims or in a
       court of appeals, court of common pleas, municipal court, or county
       court whether the person or another person instituted the civil action or
       actions, and whether the vexatious conduct was against the same party
       or against different parties in the civil action or actions. * * *

       {¶13} Appellants appear to only take issue with the element of “without
                                                                                -4-


reasonable grounds” as set forth in R.C. 2323.52(A)(3). Appellants contend that the
reason behind the numerous filings in the same court, on the same or similar issues,
and against the same party was done with reasonable grounds in that they were
merely correcting errors made in previous pleadings.
       {¶14} Analyzing appellee’s motion for summary judgment, numerous exhibits
were attached to this motion. Exhibits A, C, D, F, and G are judgment entries from
the trial court dismissing appellants’ previous actions attempting to overturn the
Board’s Moore Road decision. Exhibits A and D are the judgment entries dismissing
Charles and Laura’s actions in case numbers 2014-CV-325 and 2015 CV 101
respectively for lack of subject matter jurisdiction. Exhibit C is the judgment entry
dismissing Chester’s action in case number 2014 CV 459 for lack of subject matter
jurisdiction. Exhibits F and G are the judgment entries dismissing appellants’
subsequent actions in case numbers 2015 CV 346 and 2015 CV 668 respectively.
These exhibits show that appellants filed, and the trial court subsequently dismissed,
a total of five actions: two initiated by Charles and Laura, one initiated by Chester,
and two initiated by all appellants. All five actions concerned the same subject matter;
the Board’s Moore Road decision.
       {¶15} Furthermore, exhibit A specifically states that the court lacked subject
matter jurisdiction to hear appellants’ claims concerning Moore Road. From this
moment on, Laura and Charles were notified that the trial court did not have subject
matter jurisdiction over their claim.
       {¶16} Similarly, exhibit B specifically states that the trial court lacked subject
matter jurisdiction to hear Chester’s claims concerning Moore Road. From this
moment on, Chester was notified that the trial court did not have subject matter
jurisdiction over his claim.
       {¶17} Despite appellants having notice that the trial court lacked subject
matter jurisdiction, Laura and Charles filed another complaint and appellants together
filed two more complaints concerning the Board’s Moore Road decision. In total, five
complaints were filed concerning the same action the trial court had no subject matter
                                                                              -5-


jurisdiction over.
       {¶18} The subsequent actions in the Columbiana County Court of Common
Pleas satisfy the definition of vexatious conduct pursuant to R.C. 2323.52(A)(2)(b) in
that they were not warranted under existing law and cannot be supported by a good
faith argument for an extension, modification, or reversal of existing law.
Furthermore, as the Columbiana County Prosecuting Attorney, appellee is the proper
party to bring a vexatious litigator claim against appellants pursuant to R.C.
2323.52(B).
       {¶19} With appellee’s burden under Dresher satisfied, it then fell upon
appellants to satisfy their reciprocal burden of providing evidence or affidavits which
show that there were still genuine issues of material fact. Appellants’ reply to
appellee’s motion for summary judgment contains no exhibits or affidavits. The crux
of appellants’ reply to summary judgment is that the repeated court filings were all
done with the purpose of correcting deficiencies in the previous documents.
       {¶20} Appellants also argue that there was never any intent to harass or
maliciously injure the Board because they were merely correcting previous mistakes.
But R.C. 2323.52(A)(3) has no intent requirement. Moreover, the First District held
that intent is not a requirement under the vexatious litigator statute. See Borger v.
McErlane, 1st Dist. No. C-010262, 2001-Ohio-4030 at 5. The person must simply
habitually, persistently, and without reasonable grounds, engage in vexatious
conduct. R.C. 2323.52(A)(2). One definition of vexatious conduct is that the actions
are not warranted under existing law and cannot be supported by a good faith
argument for an extension, modification, or reversal of existing law. R.C.
2323.52(A)(2)(b).
       {¶21} Furthermore, if appellants’ repeated filings were for the purpose of
correcting mistakes, they failed to do so as they were cited more than once by the
trial court for making the same mistake repeatedly. Namely, they continued to file
actions with the same court that lacked subject matter jurisdiction.
       {¶22} Addressing appellants’ policy of the vexatious litigator statute argument,
                                                                                 -6-


appellants cite the Tenth District’s decision in O’Shaughnessy v. Ibanez, 10th Dist.
Nos. 16AP-639, 16AP-640, 2017-Ohio-662. In O’Shaughnessy, defendant-appellant
Ibanez was declared a vexatious litigator by the Franklin County Court of Common
Pleas after she filed numerous petitions for civil stalking protection orders and civil
sexually oriented offense protection orders against numerous people including
judges, magistrates, and the clerk of courts personnel. Id. at ¶ 3. Ibanez’s admitted
that these people never touched her or had any contact with her outside of their
professional roles. Id. Ibanez then appealed asserting 29 assignments of error. Id. at
¶ 4.
       {¶23} On review, the Tenth District found that Ibanez filed 17 cases in 2016
alone. Id. at ¶ 8. As a result of adverse rulings against her, Ibanez then started to file
her petitions for civil stalking protection orders against judges, magistrates, and the
clerk of courts personnel. Id. The Tenth District concluded that the trial court’s
decision to label Ibanez a vexatious litigator was not error because no action
warranted Ibanez’s multiple petitions. Id. at ¶ 9. The Tenth District continued holding
that this was not a case of a pro se litigant being confused by the court system but
rather a deliberate attempt to hurt, harm, or harass people. Id.
       {¶24} Appellants rely on O’Shaughnessy as if to show the type of litigant who
should be declared a vexatious litigator. While Ibanez’s actions in O’Shaughnessy
were extreme, they do not detract from the fact that appellants filed numerous actions
with the trial court which were not warranted under existing law and cannot be
supported by a good faith argument for an extension, modification, or reversal of
existing law.
       {¶25} Additionally, appellants argue that, if the trial court’s decision were to
stand, then all persons filing pleadings, including attorneys in their regular legal work,
risk being deemed vexatious litigators. This argument does not have merit as R.C.
2323.52(A)(3) states that a vexatious litigator does not include a person authorized to
practice law in Ohio unless that person is “representing or has represented self pro
se in the civil action or actions.”
                                                                           -7-


       {¶26} In conclusion, Charles and Laura’s three subsequent actions and
Chester’s two subsequent actions were sufficient to satisfy the vexatious litigator
statute pursuant to R.C. 2323.52(A)(2)(b) in that they were not warranted under
existing law and cannot be supported by a good faith argument for an extension,
modification, or reversal of existing law.
       {¶27} Accordingly, appellants’ sole assignment of error lacks merit and is
overruled.
       {¶28} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Waite, J., Concurs

Robb, P., J., Concurs